UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (MARK ONE) (X)ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2011 OR ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from……….to…………… Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices, including zip code) (973) 376-4242 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of class Common Stock $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. YesoNox Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): ¨ Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerxSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of February 28, 2011 was approximately $4,926,989 computed by reference to the closing price of the common stock for that date. As of November 9, 2011, there were outstanding 17,619,813 shares of the registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following document are incorporated by reference in the Part of this report indicated below: Part III – Registrant’s Proxy Statement for the 2012 Annual Meeting of Stockholders EMTEC, INC. 2-K ANNUAL REPORT TABLE OF CONTENTS PART I Item 1. Business 1 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 22 Item 3. Legal Proceedings 23 Item 4. (Removed and Reserved) 24 PART II Item 5. Market forRegistrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 89 Item 9A. Controls and Procedures 90 Item 9B. Other Information 92 PART III Item 10. Directors, Executive Officers and Corporate Governance 93 Item 11. Executive Compensation 96 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 97 Item 13. Certain Relationships, Related Transactions and Director Independence 98 Item 14. Principal Accountant Fees and Services 99 PART IV Item 15. Exhibits and Financial Statement Schedules Signatures i References in this Annual Report to “we,” “us,” or “our” are to Emtec, Inc. and its subsidiaries, unless the context specifies or requires otherwise. Cautionary Statement Regarding Forward-Looking Statements You should carefully review the information contained in this Annual Report and in other reports or documents that we file from time to time with the Securities and Exchange Commission (the “SEC”).In this Annual Report, we state our beliefs of future events and of our future financial performance.In some cases, you can identify those so-called “forward-looking statements” by words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of those words and other comparable words.You should be aware that those statements are only our predictions.Actual events or results may differ materially.In evaluating those statements, you should specifically consider various factors, including the risks discussed in this Annual Report for the year ended August 31, 2011 and other reports or documents that we file from time to time with the SEC.Those factors may cause our actual results to differ materially from any of our forward-looking statements.All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement. Assumptions relating to budgeting, marketing, and other management decisions are subjective in many respects and thus susceptible to interpretations and periodic revisions based on actual experience and business developments, the impact of which may cause us to alter our marketing, capital expenditure, or other budgets, which may in turn affect our business, financial position, results of operations and cash flows. -ii- PART I Item 1.Business Introduction Emtec, Inc., a Delaware corporation, was formed on January 17, 2001 and is an information technology (“IT”) services provider.We provide consulting, application services and infrastructure services to commercial and public sector clients.The Company’s client base is comprised of commercial businesses, school districts throughout the United States and Canada and departments of the United States and Canada’s federal, state/provincial and local governments. Over the last two years, we have concentrated our sales efforts focusing on Enterprise application services and custom application services to our customers; we go to market through specific industry segments, commonly called “verticals,” “industry verticals” or “vertical markets,” and specific organizational functional expertise. Our primary business objective is to become a leading provider of high quality IT application services and innovative consulting for our clients, while continuing to provide a range of managed infrastructure support. We service our clients on their premises or in our delivery centers in the US, Canada and India. Our headquarters and principal offices are located at 11 Diamond Road, Springfield, New Jersey; telephone: (973) 376-4242.Our website is www.emtecinc.com.We have made available free of charge through our website our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, other reports and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after such material was electronically filed with, or furnished to, the SEC.The information on our website is not part of, or incorporated by reference in, this Annual Report. Recent Acquisitions On February 12, 2009, the Company acquired through its subsidiary, Emtec Infrastructure Services Corporation (“EIS-US”), all of the outstanding stock of KOAN-IT Corp. headquartered in Ottawa, Canada (“KOAN-IT”) and KOAN-IT (US) Corp. (“KOAN-IT (US)”). KOAN-IT is a consulting firm specializing in business service management methodologies for its clients in Canada and the United States. As of March 1, 2009 KOAN-IT Corp. and 7119747 Canada Inc., a subsidiary of EIS-US, were amalgamated to form Emtec Infrastructure Services Canada Corporation (“EIS-Canada”), which is referred to in this report as KOAN-IT. On May 12, 2009, the Company acquired through its subsidiary, KOAN-IT (US), certain assets of Enterprise Management Solutions, Inc. (“EMS”), a company under Chapter 11 bankruptcy protection in the Middle District of Florida. Prior to the acquisition, EMS was a consulting firm, headquartered in Clearwater, Florida, specializing in business service management methodologies for its clients throughout the United States. On April 1, 2010, Emtec India acquired certain assets of SARK Infotech Private Limited (“SARK”) based in Mumbai, India.SARK is a software consulting firm. 1 On June 4, 2010, the Company acquired through its subsidiary, Emtec Federal, Inc., all of the outstanding stock of Secure Data, Inc. (“SDI”) headquartered in O’Fallon, Illinois.SDI is an application services consulting firm specializing in developing financial and custom web business applications. SDI’s focus has been on agencies within the federal government, primarily the Department of Defense and select commercial clients. On February 3, 2011, the Company acquired through its subsidiary, Emtec Global Services, LLC (“Emtec Global Services”), all of the issued and outstanding stock of Dinero Solutions, LLC (“Dinero”), headquartered in Duluth, Georgia.Dinero provides Oracle implementation services to commercial clients. On March 1, 2011, the Company acquired through its subsidiary, Emtec Global Service, all of the issued and outstanding stock of Covelix, Inc. (“Covelix”), headquartered in Kirkland, Washington.Covelix provides software development, quality assurance, staffing and program management services to software companies.Covelix enters into contracts with customers and outsources the work to its wholly-owned subsidiary, Covelix Technologies Private Ltd., located in Pune, India. On August 15, 2011, the Company acquired through its subsidiary, Emtec Global Services, all of the outstanding membership interests of GNUCO, LLC, d/b/a Emerging Solutions, LLC (“Emerging”) headquartered in Chicago, Illinois.Emerging is an IT consulting/services company that focuses on enterprise performance management and has broad capabilities and technical expertise in leading technologies (e.g. Oracle, Hyperion, PeopleSoft, Microsoft, and Salesforce.com) as well as expertise in business process management. Industry Background We compete in the technology services market. We provide our clients with a broad array of technology services including IT infrastructure and process consulting; development, implementation and maintenance and support of custom and packaged business applications; planning, managing, maintaining and supporting IT infrastructure; aligning their clients’ IT infrastructure with the needs of their clients’ businesses and operations, and advice, design and selection of their clients’ business process technology needs. We also provide our clients with IT staff augmentation in a select set of business application skills.We can provide full lifecycle services as well as point solutions for our clients depending on their needs. During 2010, the commercial IT services industry rebounded from the recession and demand for a wide variety of information technology services increased.At the same time, the federal government and state and local governments faced budgetary pressures stemming from reduced tax collections and a reduction in stimulus funds compared to 2009.The market for distributors of technology products has been consolidating and manufacturers have intensified direct selling efforts.While this product market has matured, the market for IT services has expanded the use of technology to improve business efficiencies.Many organizations are increasingly dependent on the use of IT as a competitive tool in today’s business environment.The need to distribute and access information on a real-time basis throughout an organization and between organizations has led to the rapid growth in the IT services market. The decision-making process that confronts companies when planning, selecting and implementing their IT needs continues to grow more complex.Organizations are continually faced with new business challenges which are not only driven by the markets they operate in but by the rapid change of technology itself.Many organizations today face intense competitive pressure and rapidly changing market dynamics, driven by such factors as changes in government regulations, globalization and technology innovation.In response to these challenges, many organizations are focused on improving productivity, increasing service levels, lowering costs and expediting delivery times.In order to achieve these goals, organizations are focusing on improving applications and infrastructure to facilitate faster, more responsive, lower-cost business operations.The development, integration and on-going maintenance of improved operations can present major challenges and require highly skilled professionals trained in diverse technologies.Currently, many companies are outsourcing these functions to independent providers of IT services.Furthermore, organizations also require additional technical resources to maintain, enhance and re-engineer their core legacy IT systems to address application maintenance projects. 2 Increasingly, many IT departments have shifted all or a portion of their IT development, integration and maintenance requirements to outside service providers operating with on-site and/or offshore IT resources.Global demand for high quality, lower cost IT services from outside providers has created a significant opportunity for IT service providers that can successfully leverage benefits, and address the challenges, of using offshore talent.The delivery of IT services has shifted to a global sourcing model, where companies can choose from a wide array of technology partners and effectively manage their technology costs through the use of round-the-clock support and best delivery. We serve clients in various vertical markets including retail, manufacturing, financial services, professional services, utilities, healthcare, governments at the federal (both U.S. and foreign governments), state, and local level, and the K-12 education market. The U.S. Federal government is one of the world’s largest consumers of IT and is our largest source of revenue.The U.S. federal government tends to use procurement vehicles to purchase its IT needs which foster partnering relationships.The federal government encourages partnering relationships in order to give small businesses the opportunity to serve the federal government while at the same time not forgoing shifting risk and management of larger projects to larger companies. We also service the K-12 education market, which is becoming a high-volume adopter of technology.School districts have been typically slow to adapt to the needs of their student base and often have infrastructure that cannot currently support a broader use of technology by students.We believe that the arrival of broad-band wireless delivery will eventually overcome some of these infrastructure challenges, and as delivery of technology and systems becomes more widespread and available the education market will be able to adapt more quickly to provide students, instructors and administrators with technology.We also believe that the delivery of content through technology will eventually enable schools to reduce other expenses such as textbooks.These shifts should enable technology to capture a larger share of the budget of a school system.We have focused our education strategy on larger suburban school districts with growing populations that have a greater ability to fund their technology needs. In particular, we work with school systems that have emphasized technology as an important part of their future curriculum.As the technology expertise of students becomes more prolific, we expect the demand for services in this market to increase. Our Strategy Our business objective is to shift our business away from low margin transactional IT to multiyear outsourcing engagements using a “best shore” sourcing model. In application services, we typically engage with our clients in a consulting capacity and expand the relationship over time to provide high value-added strategic advice in combination with recurring information technology outsourcing.We strive to be considered by our clients as one of their most trusted advisors and be recognized as the premier IT services company by our partners.Our consulting practices include; IT strategy & planning, IT security consulting, functional expertise such as federal agency finance and accounting, and our Information Management practice.Sales of these services are focused on the business user including CEOs, CFOs, sales and marketing, operations and human resources. 3 Our infrastructure services, led by our Information Technology Service Management (“ITSM”) practice, views itself as a partner to our clients’ CIOs, assisting them in enhancing their value to their companies, as well as helping them reduce their overall infrastructure costs through innovative solutions.We intend to shift the services we deliver to managed infrastructure services through our broader infrastructure offerings over time. We will continue to enhance our practice areas in both our infrastructure and applications services, adding practices through organic growth, development of our existing consultants and hiring.We expect our applications services business to become a larger percentage of our service offering in the future and for the Company to eventually be a go-to source of application development maintenance and managed services.We believe that by working with a single-source provider, organizations will be able to adapt more quickly to technological changes and reduce their overall IT costs. To this end, we are pursuing the following strategies: Organic Growth through a Vertical, Functional and Geographical Sales Force We have hired professional sales executives and experienced sales professionals who have significant experience selling IT solutions and managed services. We have trained these professionals in differentiating the Company by offering a unique set of solutions that provide a value proposition for our clients.We focus our sales professionals on expanding our services within our existing client base, many of whom are Fortune 1000 companies or government agencies of similar size. Our commercial sales force is both functional and geographical.The functional sales teams focus on selling a specific solution to an industry segment while our executive sales teams focus on selling a full set of solutions to an industry segment in a geographical region.Our state and local and education sales teams are focused geographically.We feel the flexibility of our approach to professional sales teams allows us to fit industry needs to different sales structures.In our federal vertical, we have focused these sales teams around selling to specific agencies of the government. Pursuing Strategic Acquisitions We are seeking to expand our service offerings. We plan to add on practice areas as we continue to grow through acquisitions.We seek out companies that strengthen our management team, enhance our technical expertise and delivery capabilities, and can help us to nurture and expand client relationships.We identify businesses that complement our strengths and, in particular, expand our business application services. We intend to focus on companies with management teams who are willing to commit to long-term participation in our organization and who share our vision of continued growth. In addition, we believe our acquisition targets greatly benefit from our scale, leadership and infrastructure. Capitalizing on Existing Relationships We believe that our history of satisfying the IT requirements of our larger clients is facilitating the marketing of our new services to this important segment of our clientele.The addition of our acquisition partners has expanded our service offerings in areas of custom application development, Enterprise Resource Planning (“ERP”) and programming technologies and business service management along with enriching our client base in a variety of industry verticals including; government, retail, telecommunications, financial services, pharmaceutical, insurance and manufacturing. 4 Our Business IT Consulting Services Our IT Consulting Services analyze whether a customer’s IT is providing services that are truly valuable to the enterprise it supports.We also help align IT priorities with the priorities of our customer’s business.Specific areas of focus include; IT Strategy and Planning, Performance and Governance, Process Improvement, and Security and compliance.We rely on our unique approach to quantifying IT Value (Value Based Management), and our real-world experience in IT transformation and operations to ensure that our clients can leverage IT as a true competitive differentiator. Application Services We combine expertise in diverse technologies with experience across a wide array of industries to deliver applications that solve business problems, improve operational efficiency and optimize the use of information. From identifying process improvement opportunities through the entire application development lifecycle, we possess the skills and experience to assist our clients. Currently, we have associates located on-shore and offshore to provide our clients with the right mix of skills and experience in line with their specific needs. Areas of focus include: · Development Maintenance and Support – We design, develop, and support custom services and software applications for enterprise-wide and mission-critical deployments.Our developers and project manager are experienced in Open Source, Microsoft .NET, J2EE/Java, Mobile (iPhone/iPad, Android, Blackberry, Symbian, Windows Mobile), Silverlight, and Cloud development.Additionally, our application support personnel can provide ongoing support after final delivery of the application. · Package Implementation – We help our clients maximize the benefits of business applications by using leading edge technology. We implement, upgrade and integrate innovative packaged applications from leading software vendors, focusing on delivery of Oracle, PeopleSoft, Microsoft, and SAP technologies. · Information Management – For many of our clients, information is their most important asset. We help them control, manage and leverage information for maximum return. We take a holistic and vendor agnostic approach to information management. From information architecture, through integration, management, and presentation to enable timely business intelligence, we cover the entire information lifecycle. · Validation and Verification – Our clients often need to ensure that a new or existing software application will satisfy their business, technical and regulatory requirements. We help them by independently validating and verifying that the application fulfills its design specifications.We do this by utilizing proven quality assurance methodologies and tools.Our consultants have experience across multiple tools, including HP (Mercury), IBM (Rational), Borland (Segue), Compuware and other Opensource toolsets such as Selenium. We also have Domain coverage for NTier, WebApp – SOA, SaaS; Mainframe; DW/BI; ERP and Embedded Systems. 5 Infrastructure Services We offer our clients help with the selection, design, deployment, and ongoing support of their IT infrastructure. These services deliver comprehensive lifecycle IT infrastructure services – from requirements analysis, selection, planning, design, procurement and deployment and technical support, to ongoing service management and outsourced managed services. We offer these services in the following areas: · IT Service Management – We focus on thedesign, implementation, and testing of IT management systems including BMC/Remedy and HP, utilizing years of experience in IT service management in alignment with best practices including ITIL. We help our clients to align their IT investments in people, process and technology to effectively manage IT. · Infrastructure Optimization – We design and implement virtualized infrastructure solutions that optimize distribution and availability of virtual assets and mission-critical applications across our client’s organizations. We begin with pre- and post-deployment capacity plans to help design a solution that maximizes performance while minimizing costs. We implement platform management tools for image synchronization and design virtual infrastructure tools and metrics to help maintain data and image consistency.We also optimize native virtualization management consoles and equip our clients with the management tools and resources required to ensure availability of virtual assets and mission-critical applications. Our end-to-end service provides critical details for planning, design and best practices implementation. · Procurement Services – We plan, design, procure, deploy, and maintain our client’s IT infrastructure.We are product agnostic and for an organization of our scale we feel this differentiates us from many of our competitors because we can provide them the best solution for their IT spend without creating conflicts.We offer products from a broad array of technologies, from both hardware manufacturers and software providers. Equipment we deploy and maintain includes workstations, servers, networking and communications equipment, enterprise computing products and application software. We minimize inventory risk by ordering products primarily on an as-needed basis.We utilize electronic ordering and pricing systems that provide real-time status checks on the aggregators’ inventories and maintain electronic data interchange links to other suppliers. Our sales team is thereby able to schedule shipments more accurately and to provide electronically-generated client price lists. · Managed Infrastructure Services – We provide ongoing monitoring and support of our client’s IT infrastructure through the utilization of help desk and monitoring services as well as through our own on-site engineering resources. This allows our clients to focus the majority of their time and resources on their businesses, rather than managing their IT infrastructures. Cloud Services Cloud computing refers to internet based computing that enables users to access processing power, storage, software or other services via the internet. We believe cloud computing is transforming the way that IT services are consumed and delivered, and we are prepared to help our clients to capitalize on the opportunities that it presents. From understanding the promise of cloud-based services for a client’s organization, to developing a cloud-based application, we have the skills and expertise to help. Our current areas of focus in this area include: · Cloud Strategy and Planning – Many of our clients know that cloud computing could benefit them, but they are not exactly sure where and how.We can assist our clients with this process by helping them to break down the problem using our Value-Based Management (“VBM”) approach and systematically or opportunistically determine which services could be best provided through cloud computing methods.Once these opportunities have been identified, our consultants assist clients with the prioritization and planning required for an orderly migration to new cloud-based services. 6 · Cloud Development – Our application developers understand the considerations, opportunities and pitfalls of developing applications for delivery via cloud platforms and can help clients determine which cloud platform(s) are best suited to their needs.Our deepest experience and competency currently is in the Salesforce.com platform. Marketing Our marketing efforts are focused on: · Brand Building: broadening our public image as an IT services provider · Lead Generation and focused marketing campaigns: promoting our offerings to current clients, prospects, partners and investors; increasing overall inquiries and sales from all sources · Increasing Awareness:maintaining a constant flow of marketing communications to increase and maintain our market presence · Increasing traffic to our web site · Providing sales tools and research to support our sales team Our marketing group is charged with sales lead generation. Through diverse efforts that include print and electronic advertising, seminars and webinars, tradeshows, direct mail, public relations, telemarketing, a bi-monthly newsletter and through our website we create multiple and frequent contacts with existing and prospective clients. The primary goal is to increase the number of face to face meeting opportunities between our account team and prospective clients, and to drive additional opportunities through our sales pipeline. During the upcoming fiscal year we will continue to consolidate our offerings under the Emtec brand name and promote our full line of capabilities to current and prospective clients. Customers Our clients are primarily large business organizations, departments of the United States and Canada’s federal, state and local governments, local school districts and other large and mid-sized companies throughout the United States and Canada. We service our clients on their premises as well as from our leased delivery centers in the U.S. Canada, and India. Sales to one school district accounted for approximately $46.0 million or 21.7% and $41.2 million or 18.4% of the Company’s total revenues for years ended August 31, 2011 and 2010, respectively.A large portion of our revenues are also drawn from various civilian and military U.S. governmental departments and agencies.Our state and local government clients include various state agencies and other local government units.Educational institution clients primarily include K-12 school districts. 7 The government utilizes a variety of contracting methods when purchasing from us, including negotiated bids, pre-negotiated blanket purchase agreement contracts and open-market procurements.We participate in formal government bids for all contract types, and also process orders received on existing contracts on an ongoing basis. We hold a number of contracts with the U.S. Government including a General Service Administration (“GSA”) contract for the sale of IT products and services that runs through September 2015. It is expected that federal government business revenues will continue to represent a large portion of our total revenues and that the consulting services to the federal government will become an increasingly important part of our business as we continue to penetrate wider and deeper into various civilian and military agencies. Our revenues, by client type consist of following (in thousands): For the Years Ended August 31, 2011 August 31, 2010 Departments of the U.S. Government $ % $ % Canadian Government Agencies % % State and Local Governments % % Commercial Companies % % Education and other % % Total Revenues $ % $ % Government Contracts Potentially Subject to Termination Our contracts with the U.S. federal, state and local government clients are generally subject to termination, in whole or part, at the convenience of the government parties or if funding becomes unavailable. Competition The IT services industry is highly competitive.Our competitors include other IT service providers, systems integrators and value added resellers. Many of our current and potential competitors have longer operating histories and substantially greater financial, sales, marketing, technical and other resources than we do.As a result, our competitors may be able to adapt more quickly to changes in client needs or to devote greater resources than we can to the sales of IT products and the provision of IT services. We are also in direct competition with various IT consulting companies.These competitors run the gamut from niche consulting companies to the established consulting arms of international accounting and auditing firms. Several of these competitors offer most of the same basic products as we do.We also encounter competition from microcomputer manufacturers that sell their products through direct sales forces and from manufacturers and distributors that emphasize mail order and telemarketing sales. Depending on the client, the principal areas of competition may include technological expertise, quality of consultants, depth and breadth of offering, consultant service levels, pre-sale and post-sale technical support and service, breadth of product line and price. Associates The Company refers to all its employees as associates.As of November 14, 2011, we employed 761 associates, including 577 IT services consulting staff and support associates, 89 sales, marketing and related support associates, 53 operations and administrative associates and 42 associates in accounting finance, and human resources. We believe that our ability to recruit and retain highly skilled technical and other management associates will be critical to our ability to execute our business model and growth strategy.We strive to have all our associates embrace our culture, values, and educate them on our strategy. 8 Available Information The public may read and copy any materials filed by us with the SEC at the SEC’s public reference room located at treet, N.E., Washington D.C. 20549.The public may obtain information about the operation of the SEC's public reference rooms by calling the SEC at 1-800-SEC-0330.The SEC also maintains a website at http://www.sec.gov that contains reports, proxy and information statements and other information about issuers such as us that file electronically with the SEC. In addition, we make available free of charge on our website at www.emtecinc.com our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) under the Exchange Act as soon as reasonably practical after we electronically file such material with, or furnish it to, the SEC.Information on our website is not incorporated by reference into this report. 9 Item 1A.Risk Factors In addition to the other information in this Form10-K, readers should carefully consider the risks described below before deciding to invest in shares of our common stock. These are risks and uncertainties we believe are important for you to consider. Additional risks and uncertainties not presently known to us, or which we currently deem immaterial, or which are similar to those faced by other companies in our industry or business in general, may also impair our business operations. If any of the following risks or uncertainties actually occurs, our business, financial condition, results of operations or cash flows would likely suffer. In that event, the market price of our common stock could decline. If we are in default under our Credit Facility or any agreement we have with any of our lenders, then all amounts due there under will become immediately due and payable, which will have a material adverse effect on our business and financial condition. Our Credit Facility with De Lage Landen Financial Services, Inc. (“DLL”) provides for aggregate borrowings of the lesser of $32.0 million or 85% of our eligible accounts receivable, plus 100% of unsold inventory financed by DLL and 40% of all other unsold inventory.The floor plan loan portion of the Credit Facility is for the purchase of inventory from approved vendors and for other business purposes.As of August 31, 2011, we had $17.2 million outstanding under the revolving portion of the credit facility, and balances of $1.0 million (included in our accounts payable) plus $2.2 million in open approvals under the floor plan portion of the credit facility.If an event of default under the Credit Facility or any agreement we have with DLL occurs, then the entire balance outstanding under all such agreements shall become immediately due and payable.We will not be able to repay this balance unless we raise significant capital by refinancing with a new senior lender, selling assets or issuing debt or equity securities, which we may not be able to do on terms acceptable to us, if at all.Further, a default on the Credit Facility would also result in a cross-default under our Subordinated Loan Agreement with NewSpring SBIC Mezzanine Capital II, L.P (“NewSpring”).If the balance outstanding under our agreements with DLL and NewSpring become immediately due and payable and we are unable to raise significant capital or obtain from DLL a waiver and an agreement to forbear, because we do not currently have sufficient liquidity to satisfy these obligations if accelerated by DLL and NewSpring, DLL may proceed to foreclose on the collateral, our business and financial condition will be materially and adversely affected and the value of your equity investment in the Company could be adversely impacted. As of August 31, 2011, we determined that we were not in compliance with the Capital Expenditure covenant under our Credit Facility.However, we were granted a waiver from DLL.See Item 7 – “Liquidity and Capital Resources.”There can be no assurance in the future that we will be in compliance with our covenants under the Credit Facility or the Subordinated Loan Agreement and, to the extent we are not in compliance, that our lenders will agree to grant us any additional waivers. Our revenues are derived from a few major clients, the loss of any of which could cause our results of operations to be adversely affected. A large portion of our revenues are drawn from various civilian and military U.S. governmental departments and agencies. These clients include the Department of Defense, Department of Justice, Department of Homeland Security, Department of Health and Human Services, Department of Agriculture, Department of Commerce and the GSA. During the last two fiscal years ended on August 31, 2011 and 2010, U.S. governmental department and agency related sales accounted for approximately 41.2% and 46.6% of our total revenues, respectively. 10 Either of the following additional risk factors could have a material negative impact on our business: · seasonality of federal government related business makes future financial results less predictable; and · due to our dependence on governments demand for IT products, a material decline in overall sales to the government as a whole, or to a certain key agency thereof, could have a material adverse effect on our results of operations. Additionally, sales to one of the school districts accounted for approximately $46.0 million or 21.7% and $41.2 million or 18.4% of the Company’s total revenues for years ended August 31, 2011 and 2010, respectively. We cannot assure you that we can successfully increase the portion of our revenues derived from IT consulting and outsourcing.If we are unsuccessful, our future results may be adversely affected. Our transition from an emphasis on IT procurement services to an emphasis on providing IT consulting and outsourcing has placed significant demands on our managerial, administrative and operational resources.Our ability to manage this transition effectively is dependent upon our ability to develop and improve operational, financial, and other internal systems, as well as our business development capabilities, and to attract, train, retain, motivate and manage our associates.If we are unable to do the aforementioned, our ability to effectively deliver and support our services may be adversely affected.Further, our transitional efforts to access higher-margin consulting and outsourcing revenues may result in reduced IT procurement services revenue.If we successfully expand our IT services offerings, periods of variability in utilization may continue to occur.In addition, we are likely to incur greater technical training costs during such periods.Historically, our IT procurement services accounted for approximately 64.9% and 74.0% of our total revenues for the years ended August 31, 2011 and 2010, respectively. In contrast, our IT consulting and outsourcing accounted for approximately 35.1% and 26.0% of our total revenues for the years ended August 31, 2011 and 2010, respectively. Our business will suffer if we fail to develop new services and enhance our existing services in order to keep pace with the rapidly evolving technological environment. The IT consulting and outsourcing market is characterized by rapid technological change, evolving industry standards, changing client preferences and new product and service introductions. Our future success will depend on our ability to develop solutions that keep pace with changes in the IT consulting and outsourcing market. We cannot assure you that we will be successful in developing new services addressing evolving technologies on a timely or cost-effective basis or, if these services are developed, that we will be successful in the marketplace. In addition, we cannot assure you that products, services or technologies developed by others will not render our services non-competitive or obsolete. Our failure to address these developments could have a material adverse effect on our business, results of operations and financial condition. We may not be able to compete effectively in the highly competitive IT consulting and outsourcing industry. The IT consulting and outsourcing business is highly competitive.Our competitors include established computer product manufacturers, some of which supply products to us, distributors, computer resellers, systems integrators and other IT service providers.Many computer product manufacturers also sell to clients through their direct sales organizations and certain of them have announced their intentions to enhance such direct sales efforts.Many of our current and potential competitors have longer operating histories and financial, sales, marketing, technical and other resources substantially greater than ours.As a result, our competitors may be able to adapt more quickly to changes in client needs or to devote greater resources than we can to the sales of IT products and the provision of IT services and we may not have the resources necessary to compete effectively. 11 Our inability to maintain high personnel-utilization rates may adversely impact our profit potentiality. The most significant cost relating to the services component of our business is personnel expense, which consists of salaries, benefits and payroll related expenses.Thus, the financial performance of our service business is based primarily upon billing margins (billable hourly rates less the costs to us of service personnel on an hourly basis) and utilization rates (billable hours divided by paid hours).The future success of the services component of our business will depend in large part upon our ability to maintain high utilization rates at profitable billing margins.The competition for quality technical personnel has continued to intensify, resulting in increased personnel costs.This intense competition has caused our billing margins to be lower than they might otherwise have been.Our utilization rates for service personnel likely will also be adversely affected during periods of rapid and concentrated hiring. Competition for highly skilled technical personnel is intense and the success of our business depends on our ability to attract and retain highly skilled professionals. Our future success will depend to a significant extent on our ability to attract, train and retain highly skilled IT development professionals. In particular, we need to attract, train and retain project managers, IT engineers and other senior technical personnel. We believe there is a shortage of, and significant competition for, IT development professionals in the United States with the advanced technological skills necessary to perform the services we offer. We have subcontracted, to a limited extent in the past, and may do so in the future, with other service providers in order to meet our obligations to our clients. Our ability to maintain and renew existing engagements and obtain new business will depend, in large part, on our ability to attract, train and retain technical personnel with the skills that keep pace with continuing changes in IT, evolving industry standards and changing client preferences. Further, we must train and manage our growing work force, requiring an increase in the level of responsibility for both existing and new management personnel. We cannot assure you that the management skills and systems currently in place will be adequate or that we will be able to train and assimilate new associates successfully. Our failure to attract, train and retain current or future associates could have a material adverse effect on our business, results of operations and financial condition. Our growth may be hindered by United States Citizenship and Immigration Services restrictions. Our continued success will depend, to a large extent, on our ability to remain in the forefront of developments in the field of IT. In order for us to remain competitive in the current market environment, it is critical for us to hire and maintain the services of highly skilled and competitive associates who have the technical and practical expertise to meet the high-end technological needs of our clients. A number of our IT professionals are from developing countries, especially India. The ability of Indian nationals to work in the United States depends on obtaining the necessary visas and work permits. The H-1B visa classification enables U.S. employers to employ foreign workers in specialty occupations that require theoretical or technical expertise in a specialized field (such as, Systems Analysis and Systems Engineering) and a bachelor's degree or its equivalent. The H-1B visa usually permits an individual to work and live in the United States for a period of up to six years. Under certain circumstances, H-1B visa extensions after the six-year period may be available. There is a limit on the number of new H-1B petitions that United States Citizenship and Immigration Services, or USCIS, one of the successor agencies to the Immigration and Naturalization Service, may approve in any federal fiscal year. In years in which this limit is reached, we may be unable to obtain H-1B visas necessary to bring foreign associates to the United States.Furthermore, the costs associated with obtaining H-1B visas is continuing to increase. 12 There is a statutory cap on H-1B petitions for Fiscal Year 2012 (FY 2012) of 65,000.There is an additional 20,000 cap-exempt H-1Bs available for individuals who have a U.S. master’s or higher degree. USCIS began accepting H-1B petitions subject to the FY 2012 cap on April 1, 2011. As of November 2011, the USCIS received a sufficient number of H-1B petitions to reach the statutory cap of 65,000 for FY 2012. Moreover, there are strict labor regulations associated with the H-1B visa classification. Larger users of the H-1B visa program are often subject to investigations by the Wage and Hour Division of the United States Department of Labor. A finding by the United States Department of Labor of willful or substantial failure by employers to comply with existing Department of Labor regulations on the H-1B classification may result in back-pay liability, substantial fines, and/or a ban on future use of the H-1B program and other immigration benefits. We are subject to such audits from time to time. We also process immigrant visas for lawful permanent residence for associates to fill positions for which there are no able, willing and qualified U.S. workers available to fill the positions. Compliance with the existing U.S. immigration and labor laws, or changes in those laws making it more difficult to hire foreign nationals or limiting our ability to successfully obtain permanent residence for our foreign associates in the United States, could require us to incur additional unexpected labor costs and expenses or could restrain our ability to retain the skilled professionals we need for our operations in the United States. Any of these restrictions or limitations on our hiring practices could have a material adverse effect on our business, results of operations and financial condition. Our revenues and expenses are unpredictable. A decrease in revenues or increase in expenses could materially adversely affect our operating results. Our operating results have been, and will continue to be, impacted by changes in technical personnel billing and utilization rates.Moreover, we expect that downward pricing pressure will persist due to the continued commoditization of computer products.Further, there are numerous other factors, which are not within our control that can contribute to fluctuations in our operating results, including the following: · patterns of capital spending by clients; · the timing, size and mix of product and service orders and deliveries; · the timing and size of new projects, including projects for new clients; and · changes in trends affecting outsourcing of IT services. We also believe that, to a limited degree, our business is seasonal with a greater proportion of our product sales occurring in the first quarter of our fiscal year due to the capital budgeting and spending patterns of some of our larger clients.Operating results have been, and may in the future also be, affected by the cost, timing, and other effects of acquisitions, including the mix of product and service revenues of acquired companies. 13 Our markets are highly competitive, and many of the companies we compete against have substantially greater resources. The markets in which we operate include a large number of participants and are highly competitive. Many of our competitors may compete more effectively than we can because they are larger, better financed and better known companies than we are. In order to stay competitive in our industry, we must also keep pace with changing technologies and client preferences. If we are unable to differentiate our services from those of our competitors, our revenue may decline. In addition, our competitors have established relationships among themselves or with third parties to increase their ability to address client needs. As a result, new competitors or alliances among competitors may emerge and compete more effectively than we can. There is also a significant industry trend towards consolidation, which may result in the emergence of companies who are better able to compete against us. The results of these competitive pressures could cause our actual results to differ materially and adversely from those anticipated. Our lenders may have suffered losses related to the weakening economy and may not be able to fund our borrowings. Our lenders, including the lender for our credit facility, could have suffered losses related to their lending and other financial relationships, especially because of the general weakening of the national economy and increased financial instability of many borrowers.As a result, lenders may become insolvent or tighten their lending standards, which could make it more difficult for us to borrow under our credit facility or to obtain other financing on favorable terms or at all.Our financial condition and results of operations would be adversely affected if we were unable to draw funds under our credit facility because of a lender default or to obtain other cost-effective financing. Reduction in or elimination of our credit facilities with our primary trade vendors could have a material adverse effect on our business and operations. As of August 31, 2011, our open terms credit lines with our primary trade vendors, including aggregators and manufacturers were $31.5 million. Under these credit lines, we are typically obligated to pay each invoice within 30-45 days from the date of such invoice. These credit lines could be reduced or eliminated without a notice, and this action could have a material adverse affect on our business, result of operations, and financial condition. Adverse changes in U.S. federal government fiscal spending could have a negative effect on our sales, gross margin, and cash flow. Changes in U.S. federal government spending policies or budget priorities could directly affect our financial performance. Among the factors that could materially harm our business are: · a significant decline in spending by the U.S. federal government in general or by specific departments or agencies in particular, which may occur if lower tax revenues are received by the government as a result of any economic slow-down; · U.S. federal government shutdowns and other potential delays in the appropriation process; · the use of a Continuing Resolution to fund agencies instead of a budget appropriation, which may cause our customers within U.S. federal government agencies to defer or reduce work under our current contracts; · changes in the structure, composition and/or buying patterns of the U.S. federal government; · the adoption of new laws or regulations changing procurement practices; or · delays in the payment of our invoices by government payment offices. 14 These or other factors could cause U.S. federal government agencies and departments to reduce their purchases under contracts, to exercise their right to terminate contracts, or not to exercise options to renew contracts, any of which would cause us to lose future revenue. The demand for our products and services in our state, local and education verticals depends primarily on state and local budgets. Our business, financial condition and results of operations may be harmed if state and local budgets continue to be constrained. Education, state and local verticals sales levels are subject to fluctuations driven in part by state budgetary status and changes in state and local government funding and spending patterns. We believe there has been a reduction in spending by schools due to the general economic conditions in the United States and fiscal constraints on state and local government budgets. A continuation of global capital and credit market instability, a sluggish economic recovery or a return to a period of economic contraction could result in reductions or further reductions as the case may be, in spending by school districts and other customers to which we sell products and services. A further reduction in spending by our customers could have a material adverse effect on our business, financial condition and results of operations. Any issue that compromises our relationship with agencies of the U.S. Federal Government would cause serious harm to our business. Our sales are highly dependent on the government’s demand for IT products. We believe that U.S. federal government contracts will continue to be a source of the majority of our sales for the foreseeable future. For this reason, any issue that compromises our relationship with agencies of the U.S. federal government would cause serious harm to our business. A material decline in overall sales to the U.S. federal government as a whole, or to certain key agencies thereof, could have a materially adverse effect on our results of operations. Among the key factors in maintaining our relationships with U.S. federal government agencies are: · our performance on individual contracts and delivery orders; · the strength of our professional reputation; · the relationships of our key executives with client personnel; · our compliance with complex procurement laws and regulations related to the formation, administration and performance of U.S. federal government contracts; and · the ability of the U.S. federal government, at their convenience, to unilaterally terminate our contracts, in whole or part. To the extent that our performance does not meet client expectations, or our reputation or relationships deteriorate, this would cause a negative effect on our sales, profitability and cash flow. Noncompliance with government procurement regulations or contract provisions could result in substantial monetary fines or damages, suspension or debarment from doing business with the U.S. federal government and civil or criminal liability. 15 We are subject toregular review and audit by ourgovernment clients, government auditors and others, and these reviews can lead tothenon-renewal or termination of existing contracts, legal actions, fines and liabilities and other remedies against us. From time to time, we are subject to review and audit by governmental agencies relating to our governmental business as well as our taxes. Given the demands of working forgovernmental agencies, we expect that from time to time we will have disagreements or experience performance issues with the various government clients for which we work. If performance or otherissues ariseas a result of any investigative process, the government retains the right to pursue remedies, which could include fines or thethreatened termination, terminationor non-renewal under any affected contract. If anyfines are levied or contract so terminated or not renewed, our ability to secure future contracts could be adversely affected. Further, the negative publicity that could arise from disagreements withthegovernmentcould have an adverse effect on our reputation in the industry, reduce our ability to compete for new contracts, and may also have a material adverse effect on our business, financial condition, results of operations and cash flow. Write-offs of goodwill and other intangible assets could adversely affect our future results of operations and financial position. Goodwill and intangible assets deemed to have indefinite lives are not amortized but instead are subject to annual impairment tests. As of August31, 2011 and 2010, we had goodwill of approximately $18.6 million and $14.0 million, respectively.We performed impairment tests on goodwill as of June1, 2011 and 2010, and recorded an impairment of approximately $200,000 associated with our SARK acquisition.We test for impairment at least annually.Such tests may result in a determination that these assets have been impaired.If at any time we determine that an impairment has occurred, we will be required to reflect the impaired value as a part of operating income, resulting in a reduction in earnings in the period such impairment is identified and a corresponding reduction in our net asset value. A material reduction in earnings resulting from such a charge could cause us to fail to be profitable or increase the amount of our net loss in the period in which the charge is taken or otherwisefail to meet the expectations of investors and securities analysts, which could cause the price of our stock to decline. Our business may be harmed by the contingent earnout obligations we incurred in connection with our acquisitions or acquisitions we may complete in the future. In connection with our acquisitions, we have incurred the obligation to make contingent earnout payments tied to performance criteria of the acquired businesses over a specified period. We also expect that acquisitions we may complete in the future may contain contingent earnout payments, and these payments could be significant.In addition, contractual provisions relating to these contingent earnout obligations may include covenants to operate the businesses acquired in a manner that may not otherwise be most advantageous to us. These provisions may also result in the risk of litigation relating to the calculation of the amount due or our operation of the business acquired. Such litigation could be expensive and divert management attention and resources. Our obligation to make contingent payments may also result in significant operating expenses.We can provide no assurance that we will have sufficient funds to pay our contingent obligations when due, or that such obligations, including the associated covenants relating to the operation of the acquired business, will not otherwise adversely affect our business, liquidity, capital resources or results of operations. We have partially completed the implementation of a new enterprise resource planning system, a process which presents a number of significant operational risks. As our business grows and becomes more complex, it is necessary that we expand and upgrade our enterprise resource planning system, or ERP, and other management information systems which are critical to the operational, accounting and financial functions of our company. We evaluated alternative solutions, both short-term and long-term, to meet the operating, administrative and financial reporting requirements of our business. During the six months ended May31, 2011, we partially completed the implementation of a new ERP system developed by SAP AG. We have made and will continue to make further enhancements and upgrades to the ERP, as necessary. Significant management attention and resources have been used and extensive planning has occurred to support effective implementation of the new ERP system, however, such implementation carries certain risks, including the risk of significant design errors that could materially and adversely affect our operating results and impact our ability to manage our business. As a result, there is a risk that deficiencies may exist in the future that could constitute significant deficiencies, or, in the aggregate, a material weakness in internal control over financial reporting. 16 Our quarterly sales and operating results are volatile, which makes our future financial results difficult to forecast. Our sales, operating results and earnings per share have been, and are expected to continue to be, subject to significant fluctuations from quarter to quarter due to a number of factors including: · the seasonality of our business due to the U.S. federal government’s buying and funding patterns; · fluctuations in our gross margins due to variations in the mix of products and services sold; · the number, size and scope of orders from our clients; · availability of price protection, purchase discounts and rebate programs from vendors; · contractual terms and degree of completion of projects; · currency fluctuations; and · changes in our sales cycles as we move towards solution selling. Our recent level of gross margins may not be sustainable. In addition, changes in services gross margin may result from various factors such as changes in the mix between technical support services and advanced services, as well as the timing of service contract initiations, renewals and utilization of service personnel. As a consequence, sales volumes and operating results for future periods are difficult to predict and, therefore, prior results are not necessarily indicative of results to be expected in future periods. We must maintain our status as an authorized reseller/service provider of IT products. The loss of any one such authorization could have a material adverse effect on our business and operations. We are materially dependent on our continued status as an approved reseller of IT products and our continued authorization as an IT service provider.Without such authorizations, we would be unable to provide the range of products and services we currently offer, including warranty services and manufacturers support services contracts.Our resale agreements with manufacturers generally are terminable by manufacturers upon 30 days’ prior written notice.The loss of one or more of such authorizations could have a material adverse effect on our business and results of operations. We have no long-term sales commitments from any of our suppliers. A loss of any of our principal suppliers would material adversely affect our IT procurement business. Our IT procurement business depends on large part upon our access to aggregators and manufacturers to supply us with products at competitive prices and on reasonable terms for resale by us to our clients.Certain agreements may be terminated by such companies upon 30 days’ prior written notice. We cannot assure you that we will be able to continue to obtain products from the aggregators and manufacturers at prices or on terms acceptable to us, if at all. 17 Our client engagements entail significant risks and a failure to meet a client’s expectations could materially adversely affect our reputation and business. Many of our engagements involve projects that are critical to the operations of our clients’ businesses and provide benefits that may be difficult to quantify.Our failure or inability to meet a client’s expectations in the performance of our services could result in a material adverse change to the client’s operations and therefore could give rise to claims against us or damage our reputation, adversely affecting our business, results of operations and financial condition. Our use of fixed-price contracts could adversely affect our operating results. From time to time we may enter into contracts that are performed on a fixed-price basis. Under a fixed-price contract, we agree on the price that we will receive for the entire project, based upon a defined scope, which includes specific assumptions and project criteria. If our estimates of our own costs to complete the project are below the actual costs that we may incur, our margins will decrease, and we may incur a loss. The revenue, cost and gross profit realized on a fixed-price contract will often vary from the estimated amounts because of unforeseen conditions or changes in job conditions and variations in labor and equipment productivity over the term of the contract. If we are unsuccessful in mitigating these risks, we may realize gross profits that are different from those originally estimated and incur reduced profitability or losses on projects. Depending on the size of a project, these variations from estimated contract performance could have a significant effect on our operating results for any quarter or year. We may issue additional equity to management or in connection with future acquisition that may dilute our stockholders’ ownership. We have in the past and in the future will continue to issue equity or instruments with characteristics of equity to management as part of our executive compensation program. In addition, as part of our strategy, we may acquire other businesses and may use our stock as a portion of the purchase price for such transactions. Any future equity issuances will result in further dilution to holders of our common stock. Holders of our common stock may face a lack of liquidity. Our common stock is currently traded on The Over-the-Counter Pink Sheet market.Given the fact that our common stock is thinly traded, there can be no assurance that the desirable characteristics of an active trading market for such securities will ever develop or be maintained.Therefore, each investor’s ability to control the timing of the liquidation of the investment in our common stock will be restricted and an investor may be required to retain his investment in our common stock indefinitely. The market price of our common stock has been and is likely to continue to be volatile, which may make it difficult for stockholders to resell common stock when they want to and at prices they find attractive. Our share price has been volatile due, in part, to the general volatility of the securities market and the lack of liquidity of our common stock. Factors other than our operating results may affect our share price and may include the level of perceived growth of the industries in which we participate, market expectations of our performance success of the partners and the sale or purchase of large amounts of our common stock. 18 If we make future acquisitions of companies, technology and other assets, we may be exposed to numerous risks such as difficulty integrating acquired companies, technologies and assets or generating an acceptable return on our investment. We may pursue opportunities to acquire companies, technologies and assets that would complement our current service offerings, expand the breadth of our markets, enhance our technical capabilities or that may otherwise offer growth opportunities as we have done in the past. Acquisitions involve numerous risks, including the following: · difficulties and delays in integrating the system with our current operations; · diversion of management’s attention away from normal daily operations of our business; · difficulty in entering markets in which we have no or limited direct prior experience and where competitors in such markets have stronger market positions; · initial dependence on an unfamiliar system while training personnel in its use; · difficulties and delays in processing financial information from acquired companies to allow for timely filing of periodic reports; · insufficient revenues to offset increased expenses associated with acquisitions; and · the potential loss of key associates of the acquired companies. Acquisitions may also cause us to: · issue common stock or preferred stock or assume stock option plans that would dilute current stockholder’s percentage ownership; · use cash, which may result in a reduction of our liquidity; · assume liabilities; · record goodwill and other intangible assets that would be subject to impairment testing and potential periodic impairment charges; · incur amortization expenses related to certain intangible assets; · incur large and immediate write-offs; and · become subject to litigation. Mergers and acquisitions of companies in our industry and related industries are inherently risky, and no assurance can be given that our acquisition strategy will be successful, that we will have the resources to pursue this strategy, and that such acquisitions will not materially adversely affect our business, operating results, or financial condition. Failure to manage and successfully integrate acquisitions could harm our business and operating results in a material way. Even when an acquired company has already developed and marketed products or services, there can be no assurance that product enhancements will be made in a timely fashion or that all pre-acquisition due diligence will have identified all possible issues that might arise with respect to such products or services. Restrictions in non-competition agreements with former shareholders of acquired companies may not be enforceable. We have entered into non-competition agreements with former shareholders of acquired companies. We cannot be assured, however, that the restrictions in these agreements prohibiting such former shareholders from engaging in activities that are competitive with the businesses that we have acquired are enforceable. 19 We could find it challenging to obtain financing for future acquisitions in today’s environment. The current state of the global credit markets could hinder our ability to secure financing for future acquisitions and/or could make obtaining the necessary financing cost prohibitive.The tightening of credit markets could limit our ability to fully execute our growth strategy and expand our business because there will be fewer acquisition opportunities available or only smaller acquisition opportunities that can still be financed. Fluctuations in foreign currency exchange rates could negatively impact our results of operations. We are exposed to gains and losses resulting from the effect that fluctuations in foreign currency exchange rates have on the reported results in our Consolidated Financial Statements due to the translation of operating results and financial position of our foreign subsidiaries. We are subject to changes in United States and global market conditions that are beyond our control and may have a material effect on our business and results of operations. The United States and global economies are currently experiencing a period of substantial economic uncertainty with wide-ranging effects. The Company is unable to predict the impact, severity, and duration of these economic events, which could have a material effect on the Company’s consolidated financial position, results of operations or cash flows. 20 Item 1B.Unresolved Staff Comments Not applicable. 21 Item 2. Properties Our corporate headquarters is currently located in Springfield, New Jersey.We do not own any real property.The following table contains information about our leased facilities: Address Segment Used by (Size in Square Feet) Monthly Rent Expiration Date 100 Matsonford Road, Suite 420 ESI/EGS $ June 30, 2017 2 Radnor Corporate Center, Radnor, PA 19087 500 Satellite Blvd. ESI $ November 30, 2014 Suwannee, GA30024 9450 Philips Highway, Suite 1 ESI $ February 28, 2014 Jacksonville, FL32256 40 Shuman Blvd. EGS $ May 31, 2012 Suite 216 Naperville, IL60563 11 Diamond Road ESI $ May 31, 2014 Springfield, NJ07081 2355 Dulles Corner Blvd, Suite 600 ESI $ March 30, 2016 Herndon, VA20171 600 Market Place ESI $ December 31, 2013 Bridgeport, WV 26330 44150 S. Grimmer Blvd EGS $ August 31, 2011 Fremont, CA94538 16 Executive Drive ESI $ December 31, 2012 Fairview Heights, IL 62208 612 Pierce Boulevard ESI $ December 31, 2014 O'Fallon, IL 62269 4027 Colonel Glenn Highway ESI $ September 30, 2013 Beavercreek, OH 45431-1601 56 Outer Ring Road EGS $ August 31, 2014 Next to Advith Hyundai Marathalli Outer Ring Road Deverabisanahalli Banglore - 560103 India 329 March Road Suite 108 ESI $ April 30, 2012 Ottawa, ONK2K 2E1 Canada 1010 Sherbrooke West, Suite 1800 ESI $ Monthly Montreal, QB H3A 2R7 Canada Gopal House No. 127/1B/b ESI $ August 15, 2012 Plot A1 Village Kothrud, Tal. Haveli, Dist.: Pune - 411029 India Two Carlson Parkway, Suite 205 ESI $ August 31, 2014 Plymouth, MN 55441 Civic Office Building, 18th Floor ESI $ July 31, 2012 20n Wacker Drive Chicago, IL 22 In September 2011, we relocated our facility in Fremont, California to a smaller facility also located in Freemont, California. Item 3.Legal Proceedings In October 2010, the Company learned that it had been named as a defendant in a qui tam case alleging violations of the Trade Agreements Act. This case, designated United States ex rel. Folliard v. Synnex Corporation, et al., was filed under seal in the United States District Court for the District of Columbia. Qui tam lawsuits typically remain under seal (hence, usually unknown to the defendant) for some time while the government decides whether or not to intervene on behalf of a private qui tam plaintiff (known as a relator) and take the lead in the litigation. These lawsuits can involve significant monetary damages and penalties and award bounties to private plaintiffs who successfully bring the suits. The United States government declined to intervene in the matter on May 27, 2010. Nonetheless, the Company can provide no assurance that the government will not intervene in this case in the future or in any other qui tam suit against the Company in the future. The Company filed a motion to dismiss the lawsuit on December 10, 2010, which was granted by the Court on July 19, 2011.At this time, the Company is unable to predict the timing and outcome of this matter. In September 2011, the Company learned that it had been named as a defendant in another qui tam case alleging violations of the Trade Agreements Act. This case, designated United States ex rel. Sandager v. Dell Marketing, L.P., et al., was filed under seal in the United States District Court for the District of Minnesota. The United States declined to intervene in the matter on September 30, 2009. The Company expects to file a motion to dismiss the lawsuit. At this time, the Company is unable to predict the timing and outcome of this matter. The Company is occasionally involved in various lawsuits, claims, and administrative proceedings arising in the normal course of business.Except as set forth above, the Company believes that any liability or loss associated with such matters, individually or in the aggregate, will not have a material adverse effect on the Company’s financial condition or results of operations. 23 Item 4.(Removed and Reserved) 24 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is quoted on the Over-The-Counter Pink Sheet market under the symbol “ETEC.PK.” The following table sets forth the high and low closing prices of our common stock for the periods indicated: Three Months Ended High Low August 31, 2011 $ $ May 31, 2011 $ $ Feburary 28, 2011 $ $ November 30, 2010 $ $ August 31, 2010 $ $ May 31, 2010 $ $ Feburary 28, 2010 $ $ November 30, 2009 $ $ The above quotations represent prices between dealers and do not include retail mark-ups, markdowns or commissions.They do not necessarily represent actual transactions. As of November 11, 2011, there were 491 record holders of our common stock, although we believe that the number of beneficial holders is approximately 850. We have not previously declared any dividends.It is not likely that dividends on shares of our common stock will be declared in the foreseeable future. Under our current credit facility, we may not declare any dividends without the consent of our lenders. However, even if our lenders consented, the determination and payment of dividends with respect to the shares in the future will be within the discretion of the Board and will depend on our earnings, capital requirements and operating and financial condition, among other factors. Information with respect to equity compensation plans of the Company appears in Item 12 of this report. On June 4, 2010, Emtec Federal, Inc. (“Emtec Federal”), a wholly-owned subsidiary of the Company. acquired all of the outstanding stock of Secure Data pursuant to the Purchase Agreement.The consideration for the acquisition included (i) 175,000 shares of restricted common stock of the Company and/or (ii) the potential right to receive 100,000 shares of restricted common stock of the Registrant on the third anniversary of the closing if certain performance goals are met. On August 2, 2010, the Company entered into a letter agreement (the “Letter Agreement”) with DARR Westwood LLC (the “Investor”), pursuant to which, among other things, (a) the Investor agreed (i) to certain transfer restrictions on shares of Common Stock owned by the Investor, which are described below, and (ii) to transfer to the Company for cancellation the existing warrant owned by the Investor to purchase 8% of the outstanding Common Stock on a fully diluted basis, and (b) the Company issued to the Investor a warrant (the “Warrant”) to purchase up to an aggregate of 1,401,733shares of common stock, par value $.01 per share, of the Company (“Common Stock”) at an exercise price of $2.11 per share. The Investor’s sole member is Dinesh R. Desai, the Company’s Chairman, Chief Executive Officer and President. On February 3, 2011, EGS LLC, a wholly-owned subsidiary of the Company, acquired all of the issued and outstanding limited liability company interests of Dinero for aggregate consideration of approximately $1.4 million, plus the right to receive future contingent earnout payments.In connection with the acquisition, the Company issued 100,000 shares of restricted common stock on February 3, 2011 to the former sole member of Dinero, which shares vest over a three-year period contingent upon Dinero achieving specified performance milestones and the continued employment of the former sole member. 25 On March 1, 2011, EGS LLC, a wholly-owned subsidiary of the Company, acquired all of the issued and outstanding stock of Covelix for cash plus the right to receive future contingent earnout payments. In connection with the acquisition, the Company issued 187,500 shares of restricted common stock on March 1, 2011 to the former shareholders of Covelix. One-half of the shares vested on March 1, 2011 and the remaining shares vest evenly over a two-year period. On August 15, 2011, the Company acquired through its subsidiary, Emtec Global Services, all of the outstanding membership interests of GNUCO, LLC, d/b/a Emerging Solutions, and LLC, headquartered in Chicago, Illinois.The consideration for the acquisition included 375,000 shares of restricted common stock of the Company which will vest in a series of three installments with one-third of such shares vesting each year for the next three years on the anniversary of August 15, 2011. On August 15, 2011, the Company entered into a Subordinated Loan Agreement (the “Subordinated Loan Agreement”) with NewSpring SBIC Mezzanine Capital II, L.P., a Delaware limited partnership (“NewSpring”).The Subordinated Loan Agreement provides for a subordinated term loan in an original principal amount of $10.0 million (the “Subordinated Credit Facility”).In connection with the Subordinated Credit Facility from NewSpring, on August 15, 2011, the Registrant issued to NewSpring a Common Stock Purchase Warrant (the “Warrant”) to purchase the number of shares of common stock of the Registrant, par value $0.01 (the “Common Stock”), equal to 5.0% of the Common Stock outstanding at the time of, and after giving effect to, the exercise of the Warrant based on the “treasury stock method” in accordance with generally accepted accounting principles applicable in the United States of America(“GAAP”) and determined using the same principles, assumptions and estimates that are used by the Registrant in the preparation of its financial statements.As of August 15, 2011 and August 31, 2011, the Warrant would be exercisable for 903,606 shares of Common Stock.The exercise price for the Common Stock is $0.01 per share, which may be paid through a cashless exercise.The Warrant expires on August 15, 2021. All of these securities were not registered under the Securities Act of 1933, as amended (the “Securities Act”) or the securities laws of any state, and were offered and sold in reliance on the exemption from registration afforded by Section 4(2) and Regulation D (Rule 506) under the Securities Act and corresponding provisions of state securities law, which exempt transactions by an issuer not involving any public offering.The securities were offered for investment purposes only and not for the purpose of resale or distribution, and the transfer thereof was restricted under the terms of the Purchase Agreement. 26 Item 6.Selected Financial Data Not required for smaller reporting companies. 27 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Reference is made to the “Risk Factors” outlined in Item 1A for a discussion of important factors that could cause actual results to differ from expectations and any of our forward-looking statements contained herein.The following discussion as of August 31, 2011 and 2010 should be read in conjunction with our audited consolidated financial statements and accompanying notes, which are contained elsewhere in this Report. Overview of Emtec Emtec, Inc., a Delaware corporation, was formed on January 17, 2001 and is an information technology (“IT”) services provider.We provide consulting, application services and infrastructure services to commercial and public sector clients.The Company’s client base is comprised of commercial businesses, school districts throughout the United States and Canada and departments of the United States and Canada’s federal, state/provincial and local governments, Over the last two years, we have concentrated our sales efforts focusing on enterprise application services and custom application services to our customers; we go to market through specific industry segments, commonly called “verticals,” “industry verticals” or “vertical markets”, and through specific organizational functional expertise. Our primary business objective is to become a leading provider of high quality IT application services and innovative consulting for our clients, while continuing to provide a range of managed infrastructure support. We service our clients on their premises or in our delivery centers in the US, Canada and India. Our consulting and outsourcing services can be subject to inflationary pressures, and in order to stay competitive, we typically need to increase the wages of our consultants.Generally, rate increases to our clients lag behind such wage increases due to the long term nature of contracts with some of our clients. While the economy in general has suffered, IT unemployment is lower than other job functions across the U.S. This is from a lack of qualified technical resources and the US Government’s tightening of immigration limits. Commercial sector demand has continued to increase while IT services demand for public sector resources has declined.We believe more public sector professionals will eventually transition to commercial sector jobs however such transition requires functional knowledge and industry expertise and retooling consultants will take time. Since Emtec is positioned in both sectors, we believe we have the ability to transition our consultants more quickly than our competitors. Factors that may affect gross profits in the future include billing rates, utilization rates of our consultants, and pay and benefits for our consultants. In addition, the mix of services we provide can affect gross margins, with domestically based longer term, more predictable revenue outsourcing contracts tending to have lower margins then project based consulting engagements. In addition, increasing use of offshore resources for maintenance and support will have the effect of decreasing our revenues while increasing our gross margins. Our procurement services have historically not been adversely affected by inflation, technological advances or competition within the IT industry which have generally caused the prices of the products we sell to decline as well as the product life-cycles tending to be shorter. These factors require that we grow new higher margin products and unit sales of existing products to exceed any declines in prices in order for us to increase our net sales.We are not focused today in growth of our product sales.Rather, we view these sales to be ancillary to our core services relationships with our clients.Our clients purchase products through us because we provide a particular knowledge of the appropriate configuration, because they have outsourced the deployment of these products to us, or because we have simplified the purchasing process through an agreement that provides ease of use and volume pricing incentives. 28 Factors that may affect procurement services gross profits in the future include changes in product margins, volume incentive rebates and other incentives offered by various manufacturers, the mix of products sold, the mix of client type and the decision to aggressively price certain products. Factors that may in the future have a negative impact on our selling, general and administrative expenses for both types of services segments include costs associated with marketing and selling activities, potential merger and acquisition related costs, technological improvement costs, compliance costs associated with SEC rules and increases in our insurance costs. In the past, we have divided our operating activity into two operating segments for reporting purposes: Emtec Infrastructure Services (“EIS”) and Emtec Global Services (“EGS”).EIS consisted of the Company’s historical business, which we referred to as the Systems Division, and the business service management solutions offered by the ITSM practice.EGS was the Company’s enterprise applications services solutions and training business including its ERP and Application Development practice and its Business Analysis and Quality Assurance Practice.In 2010, we maintained these segments for reporting purposes, however in our fourth quarter of fiscal year 2011, due to the amount of cross-selling which occurred during 2010 and 2011, the addition of SDI into our federal platform and the increase in application services needs in our systems division platform we renamed these groups as Emtec Systems Integration (“ESI”) and Emtec GlobalSourcing (“EGS”) respectively. The historical numbers associated with these segments remains the same.Our Systems Integration segment provides clients a wide variety of services including outsourced consulting application services and infrastructure consulting and outsourcing.Our Global Sourcing segment provides our clients the opportunity to take advantage of our consulting resources and offshore resources when they are not specifically looking for us to manage the project.When comparing the 2011 results by segment with historical results, the reader should take into account the changing nature of our business.We will continue to reassess our segment reporting structure in accordance with ASC 280, Segment Reporting. Quarterly Financial Summary Over our history, our revenues have been largest in the first and fourth quarters of our fiscal years.The United States government typically purchases a large amount of its IT needs prior to the end of its fiscal year which is September, 30.The delivery of the services and products we provide to our government customers has historically been highest during the first and fourth quarters of our fiscal year, which corresponds to the fulfillment of the Government purchases. The second quarter is typically a slow quarter and then the sales build from the third quarter to the fourth quarter. However, this year government spending did not increase in the third quarter, mainly because the federal government had two budgetary crises in 2011; a budget stalemate which almost caused a shutdown of the government, and a debt ceiling crisis which again almost caused a shutdown.The impact of these crises pushed sales for our products and services into the next fiscal year. While we believe this should have a positive impact on our first quarter of our fiscal 2012 year, the shortened buying cycle may likely push some of these sales into the second quarter of our 2012 fiscal year. Our education clients have historically had the majority of their services and products delivered by us during the summer months, when schools are not in session; this has corresponded typically to our fourth quarter.This trend changed in 2010 and 2011 due to the ability of our consultants to remotely deploy and monitor new systems, as well as a slowdown in funding available to our education clients. 29 We believe that as we add to the portfolio of services we are offering, our revenues will experience less quarterly fluctuations.Some of the contracts we are now in the process of negotiating with federal government agencies require services and products to be delivered throughout the year as opposed to the historical delivery timing we have experienced.In addition, we have diversified our revenue base through the businesses we have acquired.These businesses typically deliver long-term services to a variety of customers.Therefore, the revenues from these acquired businesses have not fluctuated as much quarter to quarter as has our historical business.We expect to continue to develop new practices and acquire companies which may not have significant seasonal fluctuations.Accordingly, we expect our revenues not to fluctuate as much quarter to quarter in the future as they have in the past. Year ended August 31, 2011 (In thousands, except share amounts) First Second Third Fourth Fiscal Quarter Quarter Quarter Quarter Revenue $ Gross Profit $ Net Income (Loss) $ $ ) $ ) $ ) $ ) Net Income (Loss) per share: $ $ ) $ ) $ ) $ ) Basic and Diluted The consolidated quarterly financial information for the year ended August 31, 2011 includes the accounts and transactions of Dinero, Covelix and Emerging with respective acquisition dates of February 3, 2011, March 1, 2011 and August 15, 2011. Year ended August 31, 2010 (In thousands, except share amounts) First Second Third Fourth Fiscal Quarter Quarter Quarter Quarter Revenue $ Gross Profit $ Net Income (Loss) $ $ ) $ ) $ ) $ ) Net Income (Loss) per share: $ $ ) $ $ ) $ ) Basic and Diluted The consolidated quarterly financial information for the year ended August 31, 2010 includes the accounts and transactions of SARK and SDI with respective acquisition dates of April 1, 2010 and June 4, 2010. 30 Overview of Consolidated Financial Statements Presented Herein The consolidated financial information for the year ended August 31, 2011 includes the accounts and transactions of Dinero, Covelix, and Emerging as of the respective acquisition dates of February 3, 2011, March 1, 2011 and August 15, 2011.The consolidated financial statementsfor the year ended August 31, 2010 includes the accounts and transactions of SARK and SDIas of the respective acquisition dates April 1, 2010 and June 4, 2010. EMTEC, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) Years Ended August 31, Change % Revenues Procurement services $ $ $ ) )% Consulting and outsourcing % Total Revenues ) )% Cost of Sales Cost of procurement services ) )% Cost of consulting and outsourcing % Total Cost of Sales ) )% Gross Profit Procurement services ) )% Procurement services % % % Consulting and outsourcing % Consulting and outsourcing % % % Total Gross Profit ) )% Total Gross Profit % % % Operating expenses: Selling, general, and administrative expenses % Stock-based compensation ) )% Warrant liability adjustment 57 ) )% Depreciation and amortization % Total operating expenses % Percent of revenues % % Operating income (loss) ) ) )% Percent of revenues )% % Other expense (income): Interest income – other ) ) 9 )% Interest expense % Other 57 27 30 % Income (loss) before income tax expense (benefit) ) 76 ) )% Income tax expense (benefit) ) ) )% Net loss $ ) $ ) $ ) % Percent of revenues )% )% 31 Consolidated Results of Operations Overview Management examines numerous measures when analyzing the results of our operations.Our objective is to grow the overall revenues, gross profit margins and operating profits of the Company. As we diversify our business and grow our consulting and outsourcing services revenues, and in particular our applications services revenues, we expect gross margins to increase.However, due to changes in types of services, we may occasionally see a decline in our services gross margin which may lead to a decline in our overall gross margin. We measure our selling costs as a percentage of gross profits and sales compensation for the associates of the Company is derived from gross profit.We expect that our growth will lead to selling costs increasing, but as our revenues grow we expect our selling costs to grow less quickly than our gross profit, thereby decreasing selling costs as a percentage of total gross profits. We expect as we grow our general and administrative costs will decrease as a percentage of revenue.In the past, we have invested, from time to time, in additional general and administrative costs in order to be able to grow our revenue more quickly based on market conditions.In addition, we may experience an increase in our overall selling, general and administrative costs prior to being able to rationalize some of the costs (for example after an acquisition, we may not experience overhead synergies for a 12 month period post-acquisition). Due to our recent implementation of our ERP system and as we grow our consulting and outsourcing revenues, we expect to focus increasingly on measures such as average billing rates, utilization rates, hours billed and hourly consulting costs.While we do not publicly report these metrics, we analyze these figures to monitor trends which will enable us to make more effective decisions.We are improving our internal systems in order to be able to provide these metrics more quickly to our management. We currently categorize our revenues and costs of sales into “Procurement Services” and “Consulting and Outsourcing” which was previously referred to as “Services and Consulting” in our previous filings.We have made these categorizations in order to analyze our growth in IT professional services as a percentage of overall revenues.We have divided our business into two segments.ESI provides clients a wide variety of services including outsourced consulting application services and infrastructure consulting and outsourcing.Whereas, EGS provides clients the opportunity to take advantage of our consulting resources and offshore resources when they are not specifically looking for us to manage the project. Our consolidated operating income (loss) and net income (loss) for the year ended August 31, 2011 was $(5.5) million and $(4.3) million, respectively, as compared to $1.0 million and $(513,000), respectively for the year ended August 31, 2010.The decreases in operating income and net income were primarily attributable to decreases in procurement services revenue and increased selling, general and administrative expenses as discussed in the segment results below.However, a portion of the increase in selling, general and administrative expenses for the year ended August 31, 2010 was partially offset by an increase in gross profit in consulting and outsourcing revenues which is also discussed below. We discuss the results of each segment below. Results of Operations – ESI The following discussion and analysis provides information that management believes is relevant to an assessment and understanding of our Results of Operations for the fiscal years ended August 31, 2011 and 2010. 32 The financial information of ESI for the year ended August 31, 2011 includes the accounts and transactions of SDI, Dinero, Covelix, and Emerging as of the respective acquisition dates of June 4, 2010, February 3, 2011, March 1, 2011 and August 15, 2011. ESI STATEMENTS OF OPERATIONS (In thousands) Years Ended August 31, Change % Revenues Procurement services $ $ $ ) )% Consulting and outsourcing % Total Revenues ) )% Cost of Sales Cost of procurement services ) )% Cost of consulting and outsourcing % Total Cost of Sales ) )% Gross Profit Procurement services ) )% Procurement services % % % Consulting and outsourcing % Consulting and outsourcing % % % Total Gross Profit ) )% Total Gross Profit % % % Operating expenses: Selling, general, and administrative expenses % Stock-based compensation ) )% Warrant liability adjustment 57 ) )% Depreciation and amortization % Total operating expenses % Percent of revenues % % Operating income (loss) ) ) )% Percent of revenues )% % Other expense (income): Interest income – other ) ) 7 )% Interest expense % Other 59 29 30 % Income (loss) before income tax expense (benefit) ) ) )% Income tax expense (benefit) ) ) )% Net income (loss) $ ) $ $ ) )% Percent of revenues )% % 33 Comparison of Years Ended August 31, 2011 and 2010 - ESI Revenues - ESI ESI division’s total revenues decreased$12.2 million, or 6.3%, to $182.3 million for the year ended August 31, 2011, compared to $194.5 million for the year ended August 31, 2010.ESI division’s total revenue includes revenues from the Company’s historical business, which we refer to as the Systems Division, KOAN-IT, the assets of EMS, SDI, which was acquired June 4, 2010, Dinero, which was acquired on February 3, 2011, Covelix which was acquired on March 1, 2011 and Emerging which was acquired on August 15, 2011.The decrease in ESI revenue is primarily a result of reduced procurement sales to the federal government which was partially offset by increases from the newly acquired companies and increases in commercial revenue and Education revenue as well as having owned SDI for the entire fiscal year of 2010.Without these acquisitions, ESI’s revenue decreased $25.5 million, or 13.1%, to $170.0 million for the year ended August 31, 2011, compared to $193.0 million for the year ended August 31, 2010. Procurement services revenue decreased $28.5 million, or 17.2%, to $137.6 million for the year ended August 31, 2011, compared to $166.1 million for the year ended August 31, 2010. This decrease was due primarily due to the budget and debt crisis in the federal government in 2011. Additionally, in 2010, we decreased our emphasis on selling these services to our commercial clients and our education procurement services slightly decreased as a result of the pressures faced in the state and local governments from declining tax revenues.This decline was offset by an increase in software sales to our clients; as we grow our application services business we expect to see occasional growth in software sales as part of selling our application services. Consulting and outsourcing revenue increased $16.3 million, or 57.6%, to $44.7 million for the year ended August 31, 2011, compared to $28.3 million for the year ended August 31, 2010. Approximately $8.4 million of this increase is attributable to the 2011 acquisitions and a full year of operations of SDI and approximately $3.6 million was related to a new contract with the Department of Justice.The balance of the increase was organic growth from our existing client base. Our ESI division’s revenues, by client type, are comprised of the following (in thousands): For the Years Ended August 31, 2011 August 31, 2010 Departments of the U.S. Government $ % $ % Canadian Government Agencies % % State and Local Governments % % Commercial Companies % % Education and other % % Total Revenues $ % $ % During the years ended August 31, 2011 and 2010, U.S. governmental department and agency related revenues represented approximately 48.0% and 53.8% of total ESI revenues, respectively.Revenues are diversified over a number of U.S. governmental departments and agencies.Revenues from various civilian and military U.S. governmental departments and agencies decreased by approximately $17.2 million, or 16.5%, to $87.4 million during the year ended August 31, 2011 compared with the year ended August 31, 2010.During 2011, the U.S. Government ran into two fiscal crises which greatly affected our revenues.During these crises, our clients buying habits retreated from normal spending patterns.Typically, our government sales are strongest during the first quarter which is a result of increased purchasing at the end of the U.S. government’s fiscal year (September) which is delivered throughout our first quarter which ends in November.Our second quarter typically experiences a drop in revenues and then our third and fourth quarters recover to levels where we sustain profitability.As a result of the crises during 2011, the third and fourth quarters never recovered to levels where we sustained profitability.The crises would have had a smaller impact on our revenues if our efforts to diversify our revenues into consulting and outsourcing had been complete.Unfortunately, we are still in the early stages of this transition.We did, however, take steps to reduce costs across the business as a result of this decline.In September 2011, we did experience increased demand from our federal clients as they increased their purchasing.While we expect that this demand for orders will have a positive effect on our first quarter in fiscal 2012, we believe it is likely that our second quarter will be much stronger than it has been historically because there were not enough resources to meet the demand of the federal government from September to November of 2011.Our declines in these sales were partially offset by the effects of our acquisition of SDI in 2010 which maintained a steady stream revenue throughout 2011.The state and local government business remains uncertain due to the tight budgetary pressures within governmental agencies. Until tax revenues increase in state and local governments, we will not see a large amount of growth from these clients. 34 Our commercial revenues grew by approximately $4.9 million or 23.1% to $26.3 for the year ended August 31, 2011 compared with the year ended August 31, 2010.Of this increase, $5.3 million was from the 2011 acquisitions previously mentioned and a $4.4 million increase from growth in consulting and outsourcing services to our existing clients and was partially offset by a $4.8 million decrease in sales of hardware to our existing clients as we repositioned the commercial sector to focus on recurring services rather than procurement services. During the year ended August 31, 2011, revenues from our education business decreased by approximately $1.9 million compared with the year ended August 31, 2010.This decrease was attributable to a reduction in purchases of hardware by our education clients during the year ended August 31, 2011.In 2010, our largest education client stopped adding new schools.These schools had provided a significant amount of procurement services for fiscal years 2009 and 2010.In addition, this client came upon the end of a five year budget associated with a sales tax in the county where the client is situated.In anticipation of the vote on a new sales tax, the client reduced spending and withheld funding for technology which impacted our business.In November 2011, the sales tax was re-approved by the voters of the county and the client is in the process of planning its budgetary spending over the next five years.We believe that the rate of projects will increase again during our second and third quarters.During 2011, we increased our services revenues with this client again as we continued plans made in 2008 to outsource more of their infrastructure managed services needs and to increase our penetration with additional clients in this market.This strategy with our education clients has allowed us to avoid many of the issues we faced with our federal clients. Gross Profit - ESI Aggregate gross profit for our ESI division decreased $2.4 million, or 7.8%, to $28.2 million for the year ended August 31, 2011 as compared to $30.6 million for the year ended August 31, 2010.This decrease was mainly due to the decrease in spending from our federal procurement services clients, education clients, our attempts to refocus commercial clients out of procurement services, a change in the mix of services provided and a slowdown of our education services in the fourth quarter which decreased margins due to lower utilization of these consultants.In addition, during the fourth quarter of 2011, we incurred severance costs for consultants in the public sector who we could no longer effectively utilize given the drop off in demand experienced in the education group.However, these losses were partially offset from a combined $1.9 million in gross profit from the acquisitions of Dinero, Covelix and Emerging and a $2.6 million increase from a full year of SDI operations.Further, we improved gross profit for services sold to our existing commercial clients by over $1.1 million. Measured as a percentage of revenues, our gross profit margin for ESI division decreased to 15.5% for the year ended August 31, 2011 from 15.7% for the year ended August 31, 2010. This decrease is primarily a result of a decrease in utilization of our education consultants at the end of the fourth quarter and an increase in our consulting services sold at a lower gross margin.While we expect to see consulting and outsourcing margins level out at the current rates, we also expect to see an increase in overall gross margin as more of these services are sold versus our procurement services. 35 Selling, General and Administrative Expenses - ESI Corporate expenses are primarily recorded in our ESI segment. Selling, general and administrative expenses for our ESI division increased by $4.3 million, or 17.0% to $29.6 million for the year ended August 31, 2011, compared to $25.3 million for the year ended August 31, 2010. ESI division’s selling, general and administrative expenses includes selling, general and administrative expenses from Systems Division, KOAN-IT, and SDI, Dinero, Covelix and Emerging.Approximately $1.1 million of the increase related to the acquisitions of Dinero, Covelix and Emerging.Further, approximately $1.9 million of the increase was associated with having owned SDI for the entire fiscal year of 2011.It should be noted that included in the $1.9 million increase were retention bonuses to the former shareholders of SDI of $673,000. Additionally, during the fourth quarter of fiscal 2011, management undertook an exercise to reduce costs which were no longer necessary due to improvements in the Company’s operating systems, synergies from various acquisitions, and improved processes throughout the Company.Management identified over $4 million in cost savings in the areas of personnel expenses ($3.8 million) and rent and occupancy costs ($314,000).The Company should realize these cost reductions beginning in the first quarter of 2012.In connection with these cost reductions, the Company incurred severance expense in the amount of $758,000 during 2011.The balance of the increase in selling, general and administrative expenses for the year ended August 31, 2011 included $558,000 for an investment in a new department to support large proposals. Stock-Based Compensation Stock-based compensation for our ESI division remained consistent for the years ended August 31, 2011 and 2010 at $514,000 and $561,000, respectively.This expense relates to our stock that has been awarded to management as a portion of their compensation which vested over the year. Warrant Liability Adjustment Warrant liability adjustment for our ESI division was a charge of $57,000 for the year ended August 31, 2011 as compared to a charge of $910,000 for the year ended August 31, 2010.This expense relates to the stock warrants issued to our majority stockholder in August 2010 as well as the stock warrant issued in connection with the subordinated debt financing in August 2011. These warrants will be “marked-to-market” each reporting period, which can result in fluctuations in income or expense in future periods related to this non- cash credit or charge.The warrant liability adjustment for the year ended August 31, 2010 was comprised of $916,000 related to the issuance of the warrants and a $(6,000) “marked-to-market” adjustment. Depreciation and Amortization - ESI Depreciation and amortization expense for our ESI division increased by 54.8%, or $846,000, to $2.4 million for the year ended August 31, 2011, compared to $1.5 million for the year ended August 31, 2010.The increase for the year ended August 31, 2010 is mainly attributable to the company’s implementation of a new ERP system, the acquisitions of Dinero, Covelix, and Emerging and comparing a full year of operations forSDI for the year ended August 31, 2011 to a shorter stub period for the year ended August 31, 2010. 36 Operating Income (Loss) - ESI Operating income for our ESI division for the year ended August 31, 2011 decreased by 294.0%, or $6.6 million, to a loss of $4.4 million, compared to operating income of $2.3 million for the year ended August 31, 2010. This decrease in operating income is mainly attributable to a decrease in procurement services revenue, decreases in services gross margin and increases in operating expenses and depreciation as described above. These decreases were partially offset by an increase in consulting and outsourcing revenues and a decrease in the warrant liability adjustment. Interest Expense - ESI Interest expense for the ESI division increased by 23.5%, or $170,000 to $892,000 for the year ended August 31, 2011, compared to $722,000 for the year ended August 31, 2010.This increase is primarily attributable $50,000 in interest expense paid in associated with the subordinated debt financing and additional expense associated with larger balances on the line of credit which was used to finance acquisitions during the year. Income Tax Expense (Benefit) - ESI We recorded an income tax benefit of $2.2 million for the year ended August 31, 2011 as compared to an income tax expense of $1.0 million for the year ended August 31, 2010.The effective tax rate was 41.7% for the year ended August 31, 2011 as compared to 67.4% for the year ended August 31, 2010. Thehigher effectivetax rate for the year ended August 31, 2010 was primarily the result ofthe warrant expense not being deductible for income tax purposes.If the warrant expense was added-back to taxable income for the year ended August 31, 2010, our effective tax rate would have been 42.3%. Results of Operations – EGS Our business model in EGS is currently being refined.Previously, the organization operated by training consultants and staffing them with various clients, or recruiting consultants and placing them at various clients.We have changed the model so that the consultants are now a pool of resources for our existing clients across the organization.We will sell our services with sales representatives across the vertical sectors that will allow our clients to choose whether to engage us on a project, retain one of our consultants on their projects or use our resources offshore for their needs.During this transition, we will continue to place some of our consultants using the historical model in order to ensure they are utilized.However, we intend to reduce our dependence on intermediary staffing vendors and increase our direct sales to our clients.Therefore, since these consultants are being placed directly with our clients, we expect the revenues to potentially be recorded in our other segment where previously they were recorded in EGS.For example, on one of our projects we are using consultants from the EGS division.Historically, this revenue would be recorded in EGS, but now it will be recorded as an ESI commercial client.The only revenue which will remain with EGS is that revenue associated with selling our services through third parties which we expect will decline over time.This is especially true with our business analyst and quality assurance consultants.Accordingly, year-to-year revenue comparisons, in the future, related to EGS may be difficult given the changes in where revenue is recorded.However, the impact of these changes to EGS and ESI revenues, during this transition period, is immaterial for the years ended August 31, 2011 and 2010. The following discussion and analysis provides information that management believes is relevant to an assessment and understanding of our Results of Operations for the fiscal years ended August 31, 2011 and 2010. 37 The financial information of EGS for the year ended August 31, 2011 and 2010 includes the accounts and transactions of Luceo, eBAS/Aveeva, and SARK.It should be noted that in the fourth quarter of fiscal 2011 and as part of our cost reduction initiative previously discussed, we closed our Mumbai, India office, which was the location of our SARK acquisition and relocated certain employees and operations to our Pune office. EGS STATEMENTS OF OPERATIONS (In thousands) Years Ended August 31, Change % Revenues Consulting and outsourcing $ $ $ ) )% Total Revenues ) )% Cost of Sales Consulting and outsourcing 94 % Total Cost of Sales 94 % Gross Profit Consulting and outsourcing ) )% Consulting and outsourcing % % % Total Gross Profit ) )% Total Gross Profit % % % Operating expenses: Selling, general, and administrative expenses ) )% Depreciation and amortization % Total operating expenses ) )% Percent of revenues % % Operating loss ) ) )% Percent of revenues )% )% Other expense (income): Interest income – other (1
